       Case 2:18-cv-01714-DGC Document 31 Filed 11/13/18 Page 1 of 4



 1    Jean-Jacques Cabou (Bar No. 022835)
      PERKINS COIE LLP
 2    2901 North Central Avenue, Suite 2000
      Phoenix, Arizona 85012-2788
 3    Telephone: 602.351.8000
 4    Facsimile: 602.648.7000
      JCabou@perkinscoie.com
 5    DocketPHX@perkinscoie.com

 6    Attorneys for Defendant Twitter, Inc.

 7                             UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF ARIZONA

 9    Craig R. Brittain, an individual and US Senate
      candidate in Arizona in the 2018 Federal            No. 18-cv-01714-PHX-DGC
10    Elections;
11    Brittain For US Senate, a Principal Campaign        DEFENDANT TWITTER, INC.’S
      Committee (And on behalf of all similarly           RESPONSE IN OPPOSITION TO
12    affected users of Twitter).                         PLAINTIFFS’ MOTION TO
                                                          COMPEL
13                         Plaintiffs,
14           v.
15    Twitter, Inc., a California corporation,
16                         Defendant.
17
18          Plaintiffs’ affirmative requests, styled as a “Motion to Compel,” seek (1) to require
19   Twitter to respond to Mandatory Initial Discovery Pilot (“MIDP”) requests nearly two
20   months before the deadline imposed by the District of Arizona’s Local Rules and MIDP
21   General Order and (2) to obtain the ultimate injunctive relief they request in this action.
22   Plaintiffs’ requests are baseless and improper.
23          Plaintiffs’ request that Twitter immediately produce documents under the MIDP is
24   premature. Twitter’s response to Plaintiffs’ complaint is due on December 10, 2018, sixty
25   days after Plaintiffs asked Twitter to waive service. See Fed. R. Civ. P. 4(d)(3); Dkt. 19.
26   Any initial responses the MIDP may require Twitter to provide, therefore, would be due no
27
28
       Case 2:18-cv-01714-DGC Document 31 Filed 11/13/18 Page 2 of 4



 1   sooner than January 9, 2019, thirty days later. See Gen. Order 17-18 ¶ 6; Dkt. 5 at 5. 1
 2   Similarly, there is ample time before the December 3, 2018 deadline, to meet and confer as
 3   required by Federal Rule of Civil Procedure 26(f) and this Court’s Order dated October 26,
 4   2018. See Dkt. 20; see also Dkt. 27 ¶ 12 (accusing Twitter’s counsel of “becoming non-
 5   communicative” with respect to Plaintiffs’ request for conference). Far from engaging in
 6   “textbook dilatory conduct,” Dkt. 27 ¶ 11, Twitter is complying with the deadlines set by
 7   the Court, this District’s Local Rules, and the Federal Rules of Civil Procedure. There is no
 8   basis for compelling Twitter to respond on a more expedited schedule.
 9          Plaintiffs also seek an order requiring Twitter to reinstate and restore all previously
10   “suspended, censored or verified accounts” and to “refrain from any future suspensions,
11   censorious actions, deverifications or deletion of user postings ‘tweets’”—i.e., to never
12   again exercise any editorial control over its platform. Plaintiffs’ request, if granted, would
13   not only vitiate Twitter’s immunity under Section 230 of the Communications Decency Act,
14   but also would violate Twitter’s own First Amendment rights to select what appears on its
15   platform and exclude accounts that violate its policies. See, e.g., Hurley v. Irish-Am. Gay,
16   Lesbian & Bisexual Grp. of Bos., 515 U.S. 557, 569-70 (1995) (First Amendment protects
17   parade organizers’ decision to exclude “a group imparting a message the organizers [did]
18   not wish to convey”); Mezey v. Twitter, Inc., No. 1:18-cv-21069-KMM, 2018 WL 5306769,
19   at *1 (S.D. Fla. July 19, 2018) (dismissing claims based on allegations that Twitter
20   “unlawfully suspended [plaintiff’s] Twitter account” because they sought “to hold Twitter
21   ‘liable for its exercise of a publisher’s traditional editorial functions—such as deciding
22   whether to publish, withdraw, postpone or alter content’” (quoting Fair Hous. Counc. Of
23   San Fernando Valley v. Roommates.com, LLC, 521 F.3d 1157-1170-71 (9th Cir. 2008))).
24          Not only is this request substantively inappropriate, it also is procedurally improper.
25   The injunctive relief Plaintiffs seek in their putative “Motion to Compel” is the permanent
26
27          1
             Twitter again reserves its rights to seek a stay of the MIDP deadlines pending its
     motion to transfer venue, or because Twitter is asserting immunity under the CDA. See also
28   Dkt. 28 at 8 n.4.
                                                   -2-
       Case 2:18-cv-01714-DGC Document 31 Filed 11/13/18 Page 3 of 4



 1   injunction sought as ultimate relief in Plaintiffs’ Amended Complaint. See FAC, Dkt. 13 at
 2   9 ¶ 7 (seeking “an injunction permanently preventing the Defendant from suspending,
 3   shadowbanning, blocking, downranking or otherwise limiting and/or preventing access to
 4   the use of public forums on their website, and to fully restore all previously suspended
 5   and/or limited accounts”). There is no procedural mechanism for a plaintiff to obtain
 6   permanent injunctive relief before any adjudication of liability, much less before the
 7   defendant has even responded to the complaint—and certainly nothing in Federal Rule of
 8   Civil Procedure 37 authorizes a motion to compel such a result.
 9         For all these reasons, Plaintiffs’ Motion to Compel should be summarily denied.
10
11    Dated: November 13, 2018           PERKINS COIE LLP
12
                                         By: /s/ Jean-Jacques Cabou
13                                           Jean-Jacques Cabou
14                                           2901 North Central Avenue, Suite 2000
                                             Phoenix, Arizona 85012-2788
15
                                         Attorneys for Defendant Twitter, Inc.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -3-
        Case 2:18-cv-01714-DGC Document 31 Filed 11/13/18 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2            I hereby certify that on November 13, 2018, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the CM/ECF System for filing.
 4            I further certify that I served the attached document by U.S. Mail on the following,
 5   who are not registered participants of the CM/ECF System:
 6
              Craig R Brittain
 7            8625 E Sharon Dr.
              Scottsdale, AZ 85260
 8            602-502-5612
 9            Email: craigrbrittain@gmail.com
              PRO SE
10
              Brittain For US Senate
11
              c/o Craig R Brittain
12            8625 E Sharon Dr.
              Scottsdale, AZ 85260
13            602-502-5612
14            Email: craigrbrittain@gmail.com
              PRO SE
15
                                                s/     Indy Fitzgerald
16
17
     142122646.1
18
19
20
21
22
23
24
25
26
27
28
